Case 9:20-cv-80003-RAR Document 1 Entered on FLSD Docket 01/02/2020 Page 1 of 3



                         UNITED STATES DISTRCIT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. _________________________

 KRISTEN GREEN,

        Plaintiff,
 v.

 CAREERS USA, INC.,

       Defendant.
 ______________________________/

              DEFENDANT, CAREERS USA, INC.’S NOTICE OF REMOVAL

        Defendant, Careers USA, Inc. (“Defendant” or “Careers”), pursuant to 28 U.S.C. § 1441(a)

 and § 1446, hereby removes this civil action from the Circuit Court of the 15th Judicial Circuit in

 and for Palm Beach County, Florida. The Defendant states that this District Court has original

 subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331. Defendant further states:

        1.      On November 26, 2019, Plaintiff, Kristen Green (“Plaintiff” or “Green”), filed an

 action against Careers in the Circuit Court of the 15th Judicial Circuit in and for Palm Beach

 County, Florida, Case No. 502019CA015143XXXXMB (the “State Action”).                      A copy of

 Plaintiff’s Complaint, which was served on Careers on December 4, 2019, is attached hereto as

 Exhibit “A” and made a part hereof.

        2.      Plaintiff’s two-count Complaint filed in state court attempts to assert claims against

 Careers for alleged employment discrimination and retaliation due to Plaintiff’s pregnancy which

 would present a substantial federal question. Specifically, Plaintiff’s claims relate to and allege

 actions, that if plead correctly, would fall under the Pregnancy Discrimination Act of 1978.

 Despite the lack of direct reference to the federal statute, the facts expressly alleged on the face of

 Plaintiff’s Complaint give rise to the federal law and accordingly, federal jurisdiction exists.


                                                   1
Case 9:20-cv-80003-RAR Document 1 Entered on FLSD Docket 01/02/2020 Page 2 of 3



        3.      Plaintiff’s civil action presents a federal question “arising under the Constitution,

 laws, or treaties of the United States” and consequently, the District Court has original jurisdiction

 over this action pursuant to 28 U.S.C. § 1331.

        4.      Accordingly, this action is removable pursuant to 28 U.S.C. § 1441(a) which

 provides that “any civil action brought in a State court of which the district courts of the United

 States have original jurisdiction [] may be removed by the defendant [] to the district court of the

 United States for the district and division embracing the place where such action is pending.”

        5.      Venue is proper in the Southern District of Florida as this action is being removed

 from the Circuit Court of the 15th Judicial Circuit in and for Palm Beach County, Florida.

        6.      Removal is timely under 28 U.S.C. § 1446(b) as this Notice of Removal is being

 filed within thirty (30) days of Defendant’s receipt of a copy of Plaintiff’s Complaint.

        7.      Pursuant to 28 U.S.C. § 1446(a), “a copy of all process, pleadings, and orders

 served upon [Careers in the State Action]” is attached hereto as Exhibit “A” and made a part hereof.

        8.      In accordance with 28 U.S.C. § 1446(d), a copy of this Notice of Removal is also

 being filed with the Circuit Court for Palm Beach County, Florida, and Plaintiff will be served

 with a copy of said notice accordingly.

 Dated: January 2, 2020

                                                Respectfully submitted,

                                                Jennifer O. Johnson, Esq., FBN 388040
                                                jjohnson@careersusa.com
                                                Brian S. Dranoff, Esq., FBN 673145
                                                bdranoff@careersusa.com
                                                Attorneys for Defendant, Careers USA, Inc.
                                                6501 Congress Avenue, Suite 200
                                                Boca Raton, Florida 33487
                                                Telephone: 561-995-7000
                                                Facsimile: 561-995-8300

                                                /s Jennifer O. Johnson
                                                Jennifer O. Johnson, Esq.
                                                   2
Case 9:20-cv-80003-RAR Document 1 Entered on FLSD Docket 01/02/2020 Page 3 of 3



                        UNITED STATES DISTRCIT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. _________________________


 KRISTEN GREEN,

        Plaintiff,
 v.

 CAREERS USA, INC.,

       Defendant.
 ______________________________/


                                       Certificate of Service

 I hereby certify that on January 2, 2020, I electronically filed the foregoing document with the

 Clerk of Court by using the CM/ECF system, which will serve a copy of the same via electronic

 mail on all counsel of record listed below:



                Gregg I. Shavitz, Esq. (gshavitz@shavitzlaw.com)
                Camar R. Jones, Esq. (cjones@shavitzlaw.com)
                Alan Quiles, Esq. (aquiles@shavitzlaw.com)
                Counsel for Plaintiff, Kristen Green
                The Shavitz Law Group, P.A.
                951 Yamato Road, Suite 285
                Boca Raton, Florida 33431
                Tel: (561) 447-8888
                Fax: (561) 447-8831




                                                     /s Jennifer O. Johnson
                                                     Jennifer O. Johnson, Esq.




                                                 3
